Citation Nr: 1534836	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-35 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include spondylosis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	K. Day, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1963 to July 1970 and from November 1970 to November 1973, to include duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board, in January 2014, reopened the Veteran's claim for entitlement to service connection for a lumbar spine disability and remanded the claim for evidentiary development.  Additionally, in November 2014, the Board dispatched the claim to the Veterans Health Administration (VHA) for an expert medical opinion.  All development has been accomplished and the claim is ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in September 2013.  A transcript is of record.  


FINDING OF FACT

The Veteran participated in numerous parachute exits from aircraft during military service which caused pain in the low back; current degenerative disc disease and spondylosis are at least as likely as not casually related to these pain symptoms experienced since active service. 


CONCLUSION OF LAW

Entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran currently experiences degenerative disc disease and spondylosis in the low back, and he contends that he developed this condition as a result of his service in the United States Army.  Specifically, he alleges that he performed numerous parachute exits from aircraft, and that the repeated stresses to the joints associated with this type of duty caused trauma to his back that resulted in the development of his current low back condition.  He alleges that pain existed subsequent to the parachute jumps and that it has persisted since service, with an increase in severity occurring as he has aged.  

The Veteran's DD Form 214 reflects award of the U.S. Army's Parachute Badge.  There is thus no doubt that the Veteran served as a paratrooper as he has alleged, and it is conceded that such duty was performed in the course of the Veteran's military service.  Further, it is noted that the activity of parachuting from an aircraft is, in itself, inherently dangerous and productive of stresses to the joints of the body (inclusive of the lumbar spine).

The Veteran's service treatment records do not include documentation of any complaints of low back pain, and this is not disputed.  The Veteran was discharged from the Army in 1973, and he fully acknowledges that his first seeking of treatment for back problems was not until 10 years subsequent to this discharge.  Nonetheless, he maintains that pain, of varying degrees of severity, was present from the time of his parachute service to the present.  

The record contains two medical opinions that address the etiology of the current low back disability.  A 2008 letter, authored by a retried chiropractor who had treated the Veteran for many years, noted that the Veteran's pathology was, "with certainty," consistent with parachute jumps from an aircraft.  In contrast to this, a VA examiner, in 2009, stated that the lack of documented treatment in the years between service discharge and the initial consultation in 1983 indicated that there was not a "chronicity of care," and hence, the Veteran's current degenerative problems with his back were not at least as likely as not related to military service.  

The Board took issue with both of these opinions when it reviewed the claim in November 2014.  Specifically, while the Veteran's chiropractor had a lengthy history of treating the Veteran, his conclusion was in opposition to that of a medical doctor with superior credentials.  That said, the 2009 VA examiner essentially relied on a lack of documentation in the service treatment records and in the years proximate to discharge as the sole basis for the formation of his negative opinion.  Any reliance on such an opinion by the Board would be expressly prohibited by jurisprudential precedent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Given the conflict in the evidentiary record, the claim was dispatched to an expert in orthopedic spine surgery and/or neurosurgery for the affording of an expert medical opinion.  The claim was sent to the VA Medical Center (VAMC) in Seattle, Washington, and in a February 2015 opinion, the issues asked by the Board were addressed.  Specifically, it was asked as to if it was at least as likely as not that the documented parachute service caused the development of a current and chronic lumbosacral spine disability.  

The VHA examiner, an orthopedic spine surgeon (with a neurologist conducting a review), concluded that it was not at least as likely as not that the Veteran's degenerative disc disease was caused by active service.  

Upon review, however, it is noted that the basis of that opinion was that pain was not documented until the initial consultation with the private chiropractor ten years following service separation.  The VHA examiner noted that it was uncontested that the Veteran did not seek treatment until 10 years following service; however, he was incorrect in his conclusion that such a lack of treatment meant that the Veteran was asymptomatic prior to 1983.  Indeed, the Veteran has reported that he experienced pain in the back since service, and pain, a symptom that is uniquely identifiable to the senses, is something on which he, as a layperson, is competent to address.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the VHA examiner did conclude that "the weight of the medical literature support that the overwhelming symptomatic complaint for both spondylosis and degenerative disc disease is pain."  That the Veteran did eventually report to his chiropractor with pain is a fact that "would be consistent with either or both of these conditions."  The examiner determined that the 2009 VA examination opinion was incorrect regarding the assertion that there was a lack of "chronicity of care," as the examiner determined that there was no care at all until 1983 and that this was the determining factor in his negative opinion.  

The Veteran has, through counsel, submitted numerous statements which allege feeling pain in the back for many years during and subsequent to service.  It has been alleged by the Veteran that as a cultural norm, he was reluctant to seek care for his pain until it became too unbearable to manage in 1983.  As noted, the Veteran did have parachute service in the Army and such duty would likely cause stresses on his joints.  There does not appear to be any interceding cause of pain between 1973 and 1983 for which the initial consultation with the chiropractor can be attributed.  That the pain got worse over time with the Veteran's aging is also a credible assertion, and the Board does not doubt that pain was experienced, in varying degrees of severity, from the time of in-service parachute jumping until the first episode of treatment in 1983 and beyond.  

Given this, while the VHA spine surgeon ultimately authored a negative opinion, the rationale he forwarded was supportive of the Veteran's claim.  Indeed, the surgeon noted that pain is the chief symptom associated with degenerative disc disease and spondylosis, and that the current diagnostic picture would be consistent with the pain demonstrated in 1983 when the Veteran eventually presented for treatment.  That the Veteran experienced this pain prior to the seeking of treatment in 1983, as has been noted, is a credible assertion given the circumstances of service and is not disputed by the Board.  

Accordingly, it can be concluded that pain experienced since the participation in parachute exits from aircraft in service is causally related to the current low back disability picture.  As that is the case, the requirements for service connection have been met, and the claim is granted.  


ORDER

Entitlement to service connection for a lumbar spine disability, to include spondylosis and degenerative disc disease, is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


